      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 1 of 47




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SYLVIA A. FRIPP                       )
                                      )
        Plaintiff,                    )              Civil Action File No.
                                      )
                                      )
v.                                    )
                                      )
                                      )
CITY OF ATLANTA, GEORGIA              )            Jury Trial Demanded
                                      )
        Defendant.                    )


                        COMPLAINT FOR DAMAGES

      NOW COMES the Plaintiff, SYLVIA A. FRIPP, through her undersigned

counsel of record, and files this Complaint for Damages against Defendant, CITY

OF ATLANTA, GEORGIA (hereinafter, referred to as “Defendant” or the“City”)

on the following grounds:

                         JURISDICTION AND VENUE

                                              1.

      This action is brought by the Plaintiffs for damages against Defendant

pursuant to 42 U.S.C. § 1983 and Fourteenth Amendment to the U.S. Constitution;

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.,

as amended; the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq.;
                                          1
       Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 2 of 47




and the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).

                                               2.

       Plaintiff invokes this honorable Court’s federal question jurisdiction

allowing this action to be brought in any judicial district in the state in which

the unlawful employment practice was committed, and 28 U.S.C. §§ 1331 and

1343. Plaintiff seeks money damages, declaratory and injunctive relief,

expenses of litigation, including reasonable attorney fees and costs, statutory

penalties, and punitive damages.

                                               3.

       Venue is proper in this Court as the facts giving rise to Plaintiff’s claims

occurred within the area encompassed by the United States District Court for

the Northern District of Georgia, and in particular, the Atlanta Division of said

Court pursuant to 28 U.S.C. § 1391.

                                   THE PARTIES

                                               4.

      Plaintiff is a citizen of the United States of America. During all times

relevant to this action, Plaintiff resided in Cobb County, State of Georgia. Plaintiff

submits herself to thejurisdiction of the United States District Court for the

Northern District of Georgia for any and all purposes related to or arising from the

action within.


                                           2
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 3 of 47




                                             5.

      Defendant is a municipal corporation organized and existing under the laws

of State of Georgia with the capacity to sue and be sued; and therefore, subject to

personal jurisdiction in Georgia.

                                             6.

      Defendant may be properly served with process by delivering a copy of the

summons and complaint to Mayor Keisha Lance Bottoms at the Office of the

Mayor, Executive Offices, 55 Trinity Avenue, SW, Atlanta, Georgia 30303.

                                             7.

      During all times relevant to this action, Plaintiff was employed with

Defendant and worked in the City’s Public Works Department.

                                             8.

      During all times relevant to this action, Defendant met the jurisdictional

prerequisites for a claim under Title VII.

                                             9.

      During the relevant time period, Defendant was an “employer” as defined

by Section 701(b) of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. § 2000e(b)) and is thus, covered by, and subject to, the provisions of Title

VII, 42 U.S.C. § 2000e et seq., as amended.

                                       10.

                                         3
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 4 of 47




      Defendant, including its supervising personnel, officials,agents, officers,

and employees were responsible for all acts complained of herein.

                          NATURE OF THE ACTION

                                       11.

      This action arises out of events during Plaintiff’s terms and conditions of

employment with Defendant. Therefore, this action seeks declaratory and

injunctive relief, nominal, compensatory, punitive, and liquidated damages,

backpay with interest and front pay, if applicable, based upon the Defendant’s

intentional discriminatory conduct, retaliation, and other unlawful employment

practices under 42 U.S.C. § 1983 and Fourteenth Amendment to the U.S.

Constitution; Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

2000e et seq., as amended; the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

201 et seq.; and the Health Insurance Portability and Accountability Act of 1996

(“HIPAA”).

                          FACTUAL ALLEGATIONS

                                       12.

      Plaintiff was employed full-time with Defendant from April 2013 until April

2021 when she was wrongfully terminated.

                                       13.

      During the relevant time period of Plaintiff’s complaint, Plaintiff worked in

Defendant’s Public Works Department and was assigned to the Motor Pool on or
                                         4
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 5 of 47




about May 15, 2015 where she often cross-trained in various areas (Concrete,

Bridge Shop,Asphalt, and Motor Pool) within the department.

                                       14.

      In or around November 2015, Plaintiff complained to Defendant’s

supervisory officials, including Sylvester Alexander, Manager of Highway and

Street Department, Garrett T. Bell, Installation Chief, and John Roberts, Bridge

Maintenance Coordinator, that she was being sexually harassed by a male co-

worker, Derek Ponder.

                                       15.

      Defendant did not take the appropriate corrective action to timely

investigate or properly address Plaintiff’s complaints.

                                       16.

      Plaintiff avoided Ponder when possible but Ponder continued to engage in

intimidating behavior towards Plaintiff.

                                       17.

      In or around January 2016, Plaintiff repeatedly complained to her

supervisors, including Garrett T. Bell, Installation Chief, Ed Dodson, Street

Maintenance Supervisor, and Luther Foster, Street Maintenance Supervisor

(Concrete Department), about working in a hostile work environment, and again

Plaintiff’s complaints were not investigated by Defendant.


                                           5
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 6 of 47




                                         18.

      In or around February 2016, Plaintiff complained about sexual harassment,

retroactive pay, and a hostile work environment to Richard Mendoza,

Commissioner, Angela Addison, Deputy Commissioner, Lydia Jamison, Labor

Relations Commissioner, Yvonne Yancy, HR Commissioner, and Paula McGee,

HR Manager, but Defendant’s management officials failed to resolve Plaintiff’s

complaints.

                                         19.

      In or about February 2016, Plaintiff asked her supervisors,including

Sylvester Alexander, Manager of Highway and Street Department, and Ed

Dodson, Street Maintenance Supervisor, and Luther Foster, Street Maintenance

Supervisor, to remove her from many job assignments in the Concrete Department

to avoid any interactions with Ponder.

                                         20.

      In or around March 2016, after Ponder made false accusations against

Plaintiff, Plaintiff filed a grievance against Ponder alleging she was working in

a hostile work environment and continued to be bullied and harassed by Ponder

and Foster.

                                         21.

      On or about March 18, 2016, Michael Dodson reassigned Plaintiff to

                                          6
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 7 of 47




Defendant’s Bridge Shop where Plaintiff was the only female employee

working with approximately seven (7) male employees.

                                        22.

      On April 29, 2016, Plaintiff injured her knee at work, and took time off

from work for treatment from on or about August 11, 2016 until September 29,

2016, including undergoing surgery.

                                        23.

      While on leave, on or about May 1, 2016, Plaintiff’s former legal counsel

sent an Ante Litem Notice to the City of Atlanta pursuant to O.C.G.A. §36-33-5(b)

regarding Plaintiff’s claims of sexual harassment against Ponder and the City’s

failure to properly investigate Plaintiff’s complaints or prevent further

harassment.

                                        24.

      On or about September 29, 2016, when Plaintiff returned towork on light

duty, she was temporarily assigned to the front office in Defendant’s Bridge Shop

until she was released to full duty in or around February 2017.

                                        25.

      In or around March 2017, Plaintiff continued to be assigned to the Bridge

Shop, but she worked in the field under the supervision of Joann Henderson,

Acting Installation Chief (Area Supervisors of all Supervisors), Horace Scott,


                                          7
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 8 of 47




Acting Manager (Installation Chief), John Roberts (“Roberts”), Bridge

Maintenance Coordinator, and Victor Price (“Price”), Bridge Maintenance

Supervisor.

                                       26.

      Unfortunately, Plaintiff was assigned vehicles in poor condition, was

assigned faulty equipment/tools, and Plaintiff was forced to worked in

hazards conditions in order to perform her job duties.

                                       27.

      In 2017, Roberts recommended that Plaintiff assume more responsibility

and perform additional tasks if she was interested in a supervisory position in the

Public Works Department.

                                       28.

      In 2017, Plaintiff often performed work outside the scope of her job duties

as an Equipment Operator II, including acting as a team leader on job

assignments, performing pre-trips and safety checks, completing work orders, and

training employees on various jobs with the expectation that she would be

promoted to a supervisory position.

                                       29.

      On or about March 31, 2017, Plaintiff filed a grievance against Tony

Turman, Bridge Maintenance Supervisor, for abuse of power, intimidation, unsafe


                                         8
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 9 of 47




working conditions, and retaliation.

                                        30.

      In or around May 2017, Plaintiff, who worked as an Equipment Operator

II, Clarence Paul, Welder, and several Construction Maintenance Workers

(Joseph Banks, James Spencer, Steffon Mitchell, and Jerrod Dill, and John

Tolbert) complained that Turman abused his authority as a crew supervisor and

exposed them to unsafe working conditions.

                                        31.

      In or around June 2017, Allen Smith became the Senior Public Works

Manager overseeing the Bridge Shop, Concrete, and Asphalt, and Horace Scott

and Joann Henderson moved back to their former positions.

                                        32.

     On or about July 12, 2017, Plaintiff filed a second grievance against Turman

for abuse of power, unsafe working conditions, retaliation, falsifying documents

(maintenance work orders), and performing substandard work, but Defendant

again failed to take any action to resolve Plaintiff’s concerns.




                                          9
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 10 of 47




                                        33.

       In or around October 2017, Plaintiff again complained to her supervisors

about working in a hostile work environment and retaliation after a male co-

worker (James Harris, Graffiti Worker), who Plaintiff was assigned to train,

verbally threatened Plaintiff, often used profanity in the workplace, and refused to

perform his job duties.

                                        34.

       According to Plaintiff, other co-workers, including Clarence Paul,

Welder, and the Construction Maintenance Workers (Steffon Mitchell and James

Spencer) witnessed Harris’ hostile and intimidating behavior towards the

Plaintiff.

                                        35.

       Plaintiff’s supervisors, including Horace Scott, Installation Chief, ignored

Plaintiff’s complaint and later engaged in retaliatory behavior towards Plaintiff.

                                        36.

       On or about November 2, 2017, Scott told Plaintiff in the presence of her

Union Representative (Carlton Hamm), that her supervisors (John Roberts and

Victor Price) were not allowed to let her take the Bridge Shop’s crew out to job

sites as the Lead.




                                         10
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 11 of 47




                                         37.

      In a meeting on November 6, 2017, Scott told employees assigned to

the Bridge Shop that Banks would be promoted from Equipment Operator I to

Supervisor and the chain of command would include Scott, Smith, Price,

Banks, Paul, James Spencerand Jose Velarde, Equipment Operator II.

                                         38.

      Scott overlooked Plaintiff for the promotion to Supervisor although Plaintiff

held a higher-grade position as Equipment Operator II than Banks, had acted as the

crew’s lead on many projects, and performed assignments outside the scope of her

job duties without any additional pay.

                                         39.

      On or about November 7, 2017, the crew’s new supervisor, Joseph

Banks, told Plaintiff she was a distraction to the workcrew, falsely accused

Plaintiff of failing to comply with a direct order regarding a job assignment,

and threatened to terminate Plaintiff’s employment.

                                         40.

      Banks also instructed Plaintiff not to communicate with employees,

Steffon Mitchell, James Spencer, and John Tolbert (CMW) in the presence

of Clarence Paul.




                                          11
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 12 of 47




                                       41.

      Plaintiff immediately spoke with the Commissioner (Larry King) about

Banks’ demeaning and hostile behavior towards her,but no action was taken to

address Plaintiff’s concerns.

                                       42.

      On or about November 9, 2017, Plaintiff sought counseling from the City’s

Employee Assistance Program (EAP) due to a hostile work environment.

                                       43.

      On or about November 16, 2017, Price falsely accused Plaintiff of leaving

work early, but Plaintiff explained to Price and Marion Waters, Laborer, who

often displayed aggressive behavior toward Plaintiff, that crew members should

be allowed to leave the job site and return to the Bridge Shop once the job was

completed instead of employees’ riding the clock.

                                       44.

      In November 2017, Plaintiff submitted a written request to Defendant

seeking additional compensation and backpay for working out of class, including

the tasks that she performedoutside the scope of her job duties.

                                       45.

      In or around November 20, 2017, Plaintiff complained in writing to Allen

Smith that some of her male supervisors had abused their authority in the

workplace including Horace Scott, Joseph Banks, Victor Price, and Tony Turman,
                                        12
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 13 of 47




Bridge Maintenance Supervisor, by repeatedly subjecting her to harassment,

intimidation, and bullying.

                                       46.

      Specifically, Plaintiff told Allen Smith that Victor Price had inappropriately

touched her face in a sexual manner while working with him on a job.

                                       47.

      At the same time, Banks also began soliciting unfavorable statements from

Plaintiff’s crew members about Plaintiff’s work performance and behavior.

                                       48.

      In or around November 2017, Plaintiff was reassigned from the field to

the administrative building at the Bridge Shop where she performed odd jobs

and administrative tasks.

                                       49.

      Plaintiff continued to seek counseling for work-related stress until

August 28, 2018.

                                       50.

      In or around December 2017, Plaintiff aggravated her knee injury and

continued to seek treatment from her physician.

                                       51.

      In or around February 2018, Schyuler L. Brown, Human Resources

                                        13
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 14 of 47




Representative, met with Plaintiff in the presence of her Union Representative to

discuss her previous complaint of sexual harassment against Derek Ponder and her

other complaints of harassment and retaliation against her male supervisors.

                                        52.

         Defendant’s Human Resources Office supervisory officials, improperly

disclosed the detailsof her sexual harassment complaint and reason(s) for

reassignments to other employees (Gregory Roberts and Tony Turman) without

Plaintiff’s permission.

                                        53.

         On or about March 14, 2018, Maya P. Smith, Human Resources

Department, denied Plaintiff request for compensation for working out of class,

which Plaintiff protested in writing.

                                        54.

         On or about March 16, 2018, Plaintiff asked Lisa Reed, Human Resources

Representative, to schedule a meeting with Cotena Alexander, Program

Management Officer, and her crew members (Clarence Paul and James Spencer)

to discuss the lack of leadership in the department by her supervisors, including

Allen.

                                        55.

         Plaintiff waited several weeks, but Cotena Alexander never met with


                                         14
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 15 of 47




Plaintiff and her crew members.

                                       56.

      On or about April 10, 2018, Plaintiff filed a formal chargeof discrimination

(hereinafter, “First EEOC Charge”) against Defendant for sex discrimination,

hostile work environment, and retaliation in violation of Title VII. A true and

accurate copy of the First EEOC Charge is attached hereto as Exhibit “A,” which

is made a part hereof by reference.

                                       57.

      In or around May 2018, Plaintiff filed a second claim for workers’

compensation for an injury to her feet that occurred in April 2018 while

working in contaminated water.

                                       58.

      On or about June 14, 2018, Plaintiff learned that Allen Smith intended to

reassign her from the Bridge Shop to the Shape and Gravel Section after Banks

complained that Plaintiff should not be allowed to park at the front of the

administrative building.

                                       59.

      On or about June 15, 2018, Plaintiff had a follow-up appointment with her

physician who released Plaintiff to return to work on light duty after an

examination of her knee.

                                         15
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 16 of 47




                                      60.

      When Plaintiff returned to work on June 15, 2018, Allen Smith,

Transportation Manager, refused to accommodate Plaintiff’s request for light

duty even though Plaintiff had been previously working in the Bridge Shop’s

administrative building performing less rigorous tasks.

                                      61.

      Plaintiff was unable to perform her job duties as an Equipment Operator II

without an accommodation for light duty from Defendant.

                                       62.

      Defendant approved Plaintiff’s request for Family and Medical

Leave from June 1, 2018 through June 1, 2019.

                                       63.

      Plaintiff continued to seek treatment for her medical condition(s), including

undergoing a second surgery on or about November 27, 2018, and remained under

a doctor’s care.

                                       64.

      While on leave, in or around August 2018, Plaintiff filed a second

complaint of harassment against Banks.

                                       65.

      In or around August 2018, Plaintiff expressed concerns to Andrea

                                         16
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 17 of 47




McClane, Executive Safety Director, and the City’s Department of Human

Resources (Schyuler L. Brown and James Merriweather) about the safety

issues involving Banks and the reckless behavior that Banks had shown at

work towards employees.

                                        66.

      On or about October 16, 2018, after McClane, Brown and Merriweather

failed to address Plaintiff’s safety concerns involving Banks, Plaintiff’s union

representative, Anna Avato, requested a meeting with Nia Parker, HR Director,

on behalf of Plaintiff.

                                        67.

      On or about October 24, 2018, Plaintiff and her union representative

(Avato) met with Parker to discuss Plaintiff’s concerns, including Plaintiff’s recent

work-related injury and working out of classification request for additional

compensation.

                                       68.

      Parker told Plaintiff that she directed Maya P. Smith, Human Resources

Department, to deny Plaintiff’s request because Plaintiff incorrectly described

her job description and advised Plaintiff to resubmit her paperwork for working

out of classification, which Plaintiff emailed to Parker on November 26, 2018.




                                         17
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 18 of 47




                                        69.

      On or about November 27, 2018, Parker acknowledged receipt of Plaintiff’s

request for working out of classification and agreed to follow up with Plaintiff

after meeting with Allen Smith.

                                        70.

      On or about December 4, 2018, Plaintiff informed Brown that she intended

to apply for the vacant Facilities Maintenance Mechanic Senior position posted

by the City and requested feedback on her sexual harassment complaint against

Derek Ponder.

                                        71.

      Brown advised Plaintiff to apply for the vacant position but failed to

provide Plaintiff with any updated information regarding the City’s

investigation of her complaint against Ponder.

                                        72.

      Plaintiff applied for other jobs (Apprentice—Fleet Service, Store Keeper,

and Street Maintenance Supervisor) with the City, which complied with her

medical restrictions, but the City did not reassign Plaintiff to any of the positions

that she applied for.

                                        73.

      However, Defendant accommodated other similarly-situated

                                          18
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 19 of 47




employees such as Lannie Milton, Deborah Fowler, and Kenya Mims who

had requested light duty.

                                        74.

      On or about December 18, 2018, Plaintiff forwarded her request for

working out of class between March 2016 and November 2018 to Allen Smith

again seeking backpay, a 7% pay increase along with an additional 5% increase

for maintaining a tanker’s license.

                                        75.

      On or about December 18, 2018, Allen Smith told her to contact Human

Resources (Maya P. Smith’s) since she should have received her backpay, a 7%

pay raise plus another 5% increase for her tanker’s license.

                                        76.

      When Plaintiff contacted Human Resources, on or about December 20,

2018, Maya P. Smith told her that Allen Smith had denied her request, which

Allen Smith later verbally disputed to Plaintiff.

                                        77.

      According to Plaintiff, on or about December 26, 2018, Plaintiff met with

Parker who again relayed to Plaintiff that Smith had denied her request for

working out of class.




                                         19
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 20 of 47




                                       78.

      According to Plaintiff, several other employees received backpay and a pay

increase between 2017 and 2018 for working out of classification, including

Tamika Lewis, Equipment Operator II, James Spencer, Equipment Operator I,

and Joseph Banks, Equipment Operator II.

                                       79.

      During the time of her employment with Defendant, Plaintiff

constantly feared further harassment, retaliation, and intimidation by

Defendant’s management and supervisory officials, including the loss of

her job.

                                       80.

      On or about October 25, 2018, the U.S. Department of Justice (DOJ) issued

Plaintiff a Notice of Right-to-Sue (hereinafter “First Right to Sue”) with a

postmarked date of October 30, 2018 notifying Plaintiff of her rights to file a

lawsuit against Defendant within 90 days of receipt of the Notice. A true and

accurate copy of the First Right- to-Sue Notice and a copy of a postmarked

envelope is attached hereto as Exhibit “B,” which is made a part hereof by

reference.

                                       81.

      On January 15, 2019, Plaintiff commenced an action in this Court against


                                         20
        Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 21 of 47




Defendant for Discrimination, Hostile Work Environment, and Retaliation under

Title VII of the Civil Rights Act of 1964. The Case Number was 1:19-cv-00451.

                                         82.

        Plaintiff did not have the resources to continue to litigate the Defendant, and

on September 26, 2019, Plaintiff had her former counsel move to dismiss the case.

                                           83.

        Plaintiff had been out of work until December 3, 2019 due to her knee injury.

                                           84.

        On November 6, 2019, a co-worker called told Plaintiff to tell Plaintiff that

Derek Ponder was saying that Plaintiff was going to return to work on December 3,

2019.

                                           85.

        The next day, on November 7, 2019, Allen Smith called Plaintiff to ask when

she was returning to work. Thereafter, Plaintiff received a letter stating that she

had to return to work on December 3, 2019.

                                           86.

        When Plaintiff returned to work on December 3, 2019, Derek Ponder

harassed Plaintiff by coming into the supervisor’s office that she was in. Derek

Ponder did not speak to any supervisor and did not have any business there.

                                           87.


                                           21
       Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 22 of 47




        Derek Ponder harassed Plaintiff in the same way periodically until July of

 2020. Even after Plaintiff suing it for sexual harassment, Defendant did not take

 the appropriate corrective action to timely investigate or properly address

 Plaintiff’s complaints.

                                           88.

       Rather, Plaintiff’s supervisors and coworkers continued to bully and harass

her. For example, Mr. Joseph Banks started harassing Plaintiff about the shoes she

wore to work, and Allen Smith told Mary Glenn that Ms. Glenn could not take

Plaintiff to get lunch in a City of Atlanta car.

                                           89.

       On July 4, 2020, Derek Ponder was arrested for rape in Union City, Georgia.

                                           90.

       Thereafter, the Defendant opened an investigation into Plaintiff’s claims. On

August 7, 2020, Plaintiff forwarded to the individuals investigating the claims

written reports and accounts of the numerous times Derek Ponder harassed

Plaintiff. However, Defendant then closed the investigation without speaking to

Plaintiff.

                                           91.

       The Plaintiff’s supervisors and coworkers continued to harass and bully

Plaintiff thereafter in retaliation for her reports of sexual harassment. They

                                           22
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 23 of 47




continued to harass Plaintiff in the same way they had been harassing her since she

started working there.

                                         92.

      For example, Allen Smith constantly attempted to have Plaintiff perform

work that was outside the restrictions placed on her by the City’s Workers

Compensation doctor. They refused to schedule Plaintiff for light duty work. They

scheduled doctor’s evaluations at a facility not related to the Workers

Compensation case and unknown to Plaintiff’s Workers Compensation attorney.

                                         93.

      On January 28, 2021, Plaintiff’s counsel sent an Ante Litem Notice to the

City of Atlanta pursuant to O.C.G.A. §36-33-5(b) regarding (1) Plaintiff’s claims

of sexual harassment against Ponder (2) the City’s failure to properly investigate

Plaintiff’s complaints or prevent further harassment, and (3) the bullying and

retaliation Plaintiff has suffered.

                                        94.

       Also on January 28, 2021, Plaintiff filed a formal charge of discrimination

(hereinafter, “Second EEOC Charge”) against Defendant for sex discrimination,

hostile work environment, and retaliation in violation of Title VII. A true and

accurate copy of the Second EEOC Charge is attached hereto as Exhibit “C,”

which is made a part hereof by reference.

                                        95.
                                         23
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 24 of 47




      On March 5, 2021, Allen Smith sent Plaintiff a Memorandum regarding her

recovery status because of Covid-19. Plaintiff had been out of work pursuant to

Defendant’s Covid-19 policy since Covid was detected in its facility in December

2019. On January 10, 2021, Plaintiff was diagnosed with Covid-19. The Memo

stated, “Therefore, your available compensatory FFRCA hours are 323.8, your

sick time hours are 113.18, and your PTO vacation hours are 230.33. We need to

hear from you regarding your recovery status and your plans and ability to return

to work and which leave hours you would like to use. Please respond via email to

Allen Smith at allsmith@atlantaga.gov and cc Maya Smith at

rnpsmith@atlantaga.gov by March 11.”

                                         96.

      Plaintiff responded on March 8, 2021, attaching doctor’s notes, medical

records, and asking Defendant to use her hours since she couldn’t work.

                                         97.

      Despite this, on April 8, 2021, Defendant, through Allen Smith, sent

Plaintiff a notice that it intended to terminate her employment. The reasons listed

were (1) the failure to attend the doctor’s evaluation they scheduled without telling

her Workers Compensation Attorney and (2) missing work even though (a) she

was out because of Covid-19 and (b) she had 27 weeks of sick and vacation time

she could have used. Plaintiff and her counsel met with Defendant’ agents via

Zoom and pointed this out to them. Defendant ignored the facts and still
                                         24
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 25 of 47




terminated Plaintiff’s employment.

                                        98.

       On May 7, 2021, the U.S. Equal Employment Opportunity Commission

issued Plaintiff a Notice of Right-to-Sue (hereinafter “First Right to Sue”) with a

postmarked date of May 7, 2021 notifying Plaintiff of her rights to file a lawsuit

against Defendant within 90 days of receipt of the Notice. A true and accurate

copy of the First Right- to-Sue Notice is attached hereto as Exhibit “D,” which is

made a part hereof by reference.

                          COUNT I – DISCRIMINTION

     42 U.S.C. § 1983 and Fourteenth Amendment to the U.S. Constitution
                  And Title VII of the Civil Rights Act of 1964

                                        99.

      Plaintiff incorporates by reference paragraphs 1 through 98.

                                        100.

      Plaintiff is female, which is a protected class under Title VII and the

Fourteenth Amendment.

                                        101.

       As early as November 2015, Plaintiff repeatedly complained to

Defendant’s Department of Human Resources and supervisory personnel that she

was being subjected to harassment by her male co-workers and supervisors.

                                        102.
                                         25
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 26 of 47




      Defendant failed to take the appropriate corrective action to address

Plaintiff’s complaint or prevent any further harassment.

                                       103.

      Defendant allowed the charged officials to discriminate against

Plaintiff based on her sex regarding the terms and conditions of Plaintiff’s

employment with respect to job assignments, pay raises, and promotions.

                                       104.

      Plaintiff suffered numerous adverse employment actions as result of

Defendant’s discriminatory behavior, including the denial of backpay and

additional compensation or wages for working of classification and promotion

opportunities.

                                       105.

      Similarly-situated employees outside of Plaintiff’s protected

class were not treated the same by Defendant.

                                       106.

      Defendant’s intentional acts of discrimination against Plaintiff

proximately and legally caused Plaintiff to suffer harm and damages, including,

but not limited to, tangible employment action(s).

                                       107.

      As a result of the Defendant’s discriminatory behavior, Plaintiff is

                                        26
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 27 of 47




entitled to an award for future pecuniary losses,emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life and other non-

pecuniary damages.

                                      108.

      Defendant’s agents were acting under color of state law and violated

Plainitiff’s Constitutional rights.

                                      109.

      Defendant is responsible for the actions of its agents, who were acting

under the color of state law, because they were acting in accordance with an

official custom or policy of Defendant. Sexual harassment of and retaliation

against women is rampant in Defendant’s Public Works Department, with the

supervisors covering up for the harassers and punishing the victims.

              COUNT II – HOSTILE WORK ENVIRONMENT

     42 U.S.C. § 1983 and Fourteenth Amendment to the U.S. Constitution
                  And Title VII of the Civil Rights Act of 1964

                                       110.

      Plaintiff incorporates herein by reference paragraphs through 109 of this

Complaint.

                                       111.

       Defendant’s employees subjected Plaintiff to unwelcome harassment

regarding the terms and conditions (e.g. work assignments) of her
                                        27
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 28 of 47




employment.

                                       112.

      Defendant, through its supervisory agents, unfairly scrutinized Plaintiff’s

behavior, provided Plaintiff with poor vehicles, equipment and tools, subjected

Plaintiff to hazardous working conditions, and made it more difficult for Plaintiff

to perform her job duties, which negatively affected Plaintiff’s health resulting in

Plaintiff taking time off from work to seek counseling.

                                       113.

      Plaintiff’s supervisors engaged in demeaning and hostile conduct

towards Plaintiff during the course of her employmentwith Defendant.

                                       114.

      Similarly-situated individuals who had not engaged in protected

activity were not treated the same by Defendant.

                                       115.

      Defendant’s harassing behavior towards Plaintiff was so severe and

pervasive that it altered the terms and conditions of Plaintiff’s employment and

created a discriminatory and abusive working environment.

                                       116.

      Plaintiff complained to Defendant, as well as Human Resources, about the

hostile work environment, but Plaintiff’s complaints were ignored.


                                         28
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 29 of 47




                                        117.

       Defendant failed to take the appropriate corrective action to properly

investigate Plaintiff’s complaints of a hostile work environment as required by

Title VII and 42 USC 1983.

                                        118.

       As a result of Defendant’s unlawful actions, Plaintiff is entitled to

monetary and non-monetary damages for severe emotional distress, mental

anguish, humiliation, and her economic losses.

                                       119.

      Defendant’s agents were acting under color of state law and violated

Plainitiff’s Constitutional rights.

                                       120.

      Defendant is responsible for the actions of its agents, who were acting

under the color of state law, because they were acting in accordance with an

official custom or policy of Defendant. Sexual harassment of and retaliation

against women is rampant in Defendant’s Public Works Department, with the

supervisors covering up for the harassers and punishing the victims.




                                          29
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 30 of 47




                         COUNT III – RETALIATION

    42 U.S.C. § 1983 and Fourteenth Amendment to the U.S. Constitution
                 And Title VII of the Civil Rights Act of 1964

                                       121.

      Plaintiff incorporates herein by reference paragraphs 1through 120 of

this Complaint.

                                       122.

      The facts show as early as November 2015, Plaintiff engaged in EEO

activity protected under Title VII by complaining to Human Resources about

discrimination, harassment, and retaliation.

                                       123.

      Plaintiff continued to perform her job duties over the following years, but

Plaintiff endured constant harassment and retaliation by her supervisors and co-

workers.

                                       124.

      After Plaintiff complained to Defendant’s Department of Human Resources

and other supervisory personnel, Plaintiff suffered tangible adverse employment

actions, including being denied backpay, raises, and promotional opportunities.

                                       125.

      Defendant’s unlawful actions, by and through their employees, constitute

retaliation in violation of Title VII and 42 USC 1983.
                                        30
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 31 of 47




                                        126.

       Accordingly, Plaintiff is entitled to an award for future pecuniary losses,

emotional pain and suffering, mental anguish, loss of enjoyment of life, and other

non-pecuniary damages for the Defendant’s intentional acts of discrimination and

retaliation.

                                        127.

      Defendant’s agents were acting under color of state law and violated

Plainitiff’s Constitutional rights.

                                      128.

      Defendant is responsible for the actions of its agents, who were acting

under the color of state law, because they were acting in accordance with an

official custom or policy of Defendant. Sexual harassment of and retaliation

against women is rampant in Defendant’s Public Works Department, with the

supervisors covering up for the harassers and punishing the victims.

                       COUNT IV - VIOLATION OF FLSA

                                        129.

       Plaintiff incorporates herein by reference paragraphs 1through 128 of

this Complaint.

                                        130.

      Defendant is subject to the provisions of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201 et seq.
                                         31
      Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 32 of 47




                                            131.

      Defendant made numerous record keeping errors regarding the hours

Plaintiff worked, her working out of class, and vacation and sick time.

                                            132.

      Defendant’s poor record keeping cost the Plaintiff a substantial amount of

money over the course of her employment.

                                            133.

      Defendant’s agent purposefully shorted Plaintiff’s pay as retaliation for

Plaintiff’s reports of sexual harassment.

                                            134.

      Plaintiff was a non-exempt employee under the FLSA.

                                            135.

      Due to Defendant’s FLSA violations, Plaintiff is entitled to recover

from Defendant compensation for unpaid minimum and/or overtime wages;

an additional equal amount as liquidated damages; and reasonable

attorneys’ fees, costs and expenses of this action, pursuant to 29 U.S.C. §

216(b).

          WHEREFORE, as a result of the violations by the Defendant, Plaintiff

respectfully requests the following relief:

                A.    Judgment be entered against the Defendant;


                                            32
Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 33 of 47




      B.    Grant a trial by jury;

      C.    Award general, compensatory, liquidated, and actual

            damages

      D.    Award all other damages allowed by law;

      E.    Declare the Defendant’s conduct complained of herein to

            be in violation of the Plaintiff’srights as secured by Title

            VII;

      F.    Permanently enjoin the Defendant from discriminating and

            retaliating against Plaintiff and all all other employees who

            have complained of conduct that may have violated Title VII,

            as prohibited by Title VII;

      G.    Order Defendant to compensate, reimburse, and make Plaintiff

            whole for all the benefits she would have received but for

            Defendant’s illegal actions, including, but not limited to, back

            pay,front pay, medical expenses, other employment benefits,

            promotions, bonuses, seniority, and interest;

      H.    Expunge any adverse employment actions from

            Plaintiff’s personnel records as a result of Defendant’s

            unlawful conduct;

      I.    Award expenses of litigation, including reasonable attorneys’


                                     33
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 34 of 47




                 fees, reasonable expert witness fees,and other costs of

                 litigation; and

            J.   Award punitive damages as provided by law;

            K.   Award Plaintiff compensation for unpaid minimum and/or

                 overtime wages; an additional equal amount as liquidated

                 damages; and reasonable attorneys’ fees, costs and expenses

                 of this action, pursuant to 29 U.S.C. § 216(b).

            L.   Grant such other and further relief as the Court shall deem

                 just and proper.



                  [SIGNATURE ON FOLLOWING PAGE]
                                   Respectfully submitted:


                                           /s/ Kennon Peebles, Jr.
                                           __________________________
                                           Kennon Peebles, Jr.
                                           Attorney for Plaintiff
                                           Georgia Bar No.: 570151
3296 Summit Ridge Pkwy
Suite 1720
Duluth, Georgia 30096
Tel. 470-395-4427
Fax 678-261-0904
Email: kennon@peebleslaw.net




                                      34
     Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 35 of 47




                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1D, the undersigned counsel certifies that the foregoing

COMPLAINT FOR DAMAGES has been prepared in Times New Roman 14

      point in compliance with LR 5.1B.




      This the 1 day of July, 2021.


                                           /s/ Kennon Peebles, Jr.
                                           __________________________
                                           Kennon Peebles, Jr.
                                           Attorney for Plaintiff
                                           Georgia Bar No.: 570151
3296 Summit Ridge Pkwy
Suite 1720
Duluth, Georgia 30096
Tel. 470-395-4427
Fax 678-261-0904
Email: kennon@peebleslaw.net




                                      35
Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 36 of 47




  EXHIBIT A
Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 37 of 47
Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 38 of 47
Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 39 of 47




  EXHIBIT B
Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 40 of 47
Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 41 of 47
Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 42 of 47




  EXHIBIT C
 Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 43 of 47



                                                           410-2021-02829




EEOC ATDO RECEIVED 01/28/2021
Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 44 of 47




  EXHIBIT D
                  Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 45 of 47
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Sylvia Fripp                                                                  From:    Atlanta District Office
        7079 South Face Way                                                                    100 Alabama Street, S.W.
        Austell, GA 30168                                                                      Suite 4R30
                                                                                               Atlanta, GA 30303




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Carmen Bethune,
 410-2021-02829                                          Investigator                                                  (404) 562-6986
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                  More than 180 days have passed since the filing of this charge.
        X         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission


                                                                                                                      May 7, 2021
 Enclosures(s)                                                         Darrell E. Graham,                                    (Date Issued)
                                                                        District Director

 cc:          Walter Mobley                                                           Kennon Peebles, Jr.
              HR & EEO Manager                                                        3296 Summit Ridge Pkwy.
              CITY OF ATLANTA                                                         Suite 1720
              68 Mitchell St., S.W.                                                   Duluth, GA 30096
              City Hall Tower, Suite 2170
              Atlanta, GA 30303




 Enclosure with EEOC
                Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 46 of 47
Form 161-B (11/2020)
                                       INFORMATION RELATED TO FILING SUIT
                                     UNDER THE LAWS ENFORCED BY THE EEOC
                      (This information relates to filing suit in Federal or State court under Federal law.
             If you also plan to sue claiming violations of State law, please be aware that time limits and other
                    provisions of State law may be shorter or more limited than those described below.)


                                  Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS          --
                                  the Genetic Information Nondiscrimination Act (GINA), or the Age
                                  Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS          --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --               Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                    --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
               Case 1:21-cv-02670-CAP-JKL Document 1 Filed 07/02/21 Page 47 of 47
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,        and         other       ADA          related     publications,    available       at
http://www.eeoc.gov/laws/types/disability_regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

  The limitations from the impairment no longer have to be severe or significant for the impairment to
   be considered substantially limiting.
  In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
   learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
   1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
   functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
   genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
   hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
   within a body system.
  Only one major life activity need be substantially limited.
  With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
   measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
   considered in determining if the impairment substantially limits a major life activity.
  An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
   cancer) is a disability if it would be substantially limiting when active.
  An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
   months.

“Regarded as” coverage:
  An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
  “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
  The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
  A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    “regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.
